Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Objections
Claim 1 is objected to because of the following informalities:  the term “obvious” (contour features) is relative and is interpreted broadly.  Appropriate correction is required
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 are directed to an apparatus (i.e. a machine), hence the claim is directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). Therefore, Step 1 per the 2014 Subject-matter eligibility test for products and processes is “Yes.”
Claim 1 is drawn to an abstract idea of “analyzing images/photograph to monitor a bridge” which requires the following limitations: “(i) A, installing cameras; Al, selecting multiple monitored positions at key regions including support points, a midspan, and anchor points for guying cables of a bridge to be monitored, and selecting positions with obvious contour features as monitored points; A2, rigidly connecting a primary camera and a secondary camera, and selecting an installation position, such that the primary camera aims at a bridge to be monitored, and the secondary camera aims at a place where no displacement is assumed to occur, such as a nearby wall body or ground; A3, selecting, on the wall body or ground in a monitoring range of the secondary camera, a plurality of positions with obvious contour features at a certain distance as a group of reference points; and selecting another distance in a range of depth of field and further selecting a plurality of positions as another group of reference points, to obtain a plurality of reference points with clear images and different distances; and A4, debugging the primary camera and the secondary camera, to ensure that real-time monitoring images of the bridge can be obtained, and capturing a first image frame; B, adjusting the primary camera; B1, selecting, from the first image frame captured in step A4, monitored points determined in step Al as tracking targets of computer vision, where positions of the monitored points in the first image frame are initial positions of the monitored points; B2, measuring a distance of a connection line between each monitored point and the primary camera; B3, selecting two adjacent monitored points, and measuring a pixel distance on an image and an actual distance in a real world between the two monitored points, such that a computer automatically calculates a proportion coefficient of a pixel size to an actual size according to the pixel distance on the image and the actual distance between the monitored points; and B4, marking a possible displacement range of each monitored point from which the computer subsequently recognizes each point; C, adjusting the secondary camera; Cl, extracting a first image frame photographed by the secondary camera, and selecting the reference points determined in step A3 as reference objects of a computer vision system for estimating a motion situation of the primary camera itself, where positions of the reference points in the first image frame are initial positions of the reference points; 8C2, measuring a distance of a connection line between each reference point and the secondary camera; C3, selecting two adjacent reference points in a same group, measuring a pixel distance on the image and an actual distance in a real world between the two reference points, such that the computer automatically calculates a proportion coefficient of a pixel size to an actual size on the distances according to the pixel distance on the image and the actual distance between the reference points; and C4, marking a possible displacement range of each reference point, from which the computer subsequently recognizes each point; and D, calculating and recording vibration data; Dl, synchronously collecting images frame by frame by the primary camera and the secondary camera; by tracking contour information of measured points, respectively comparing positions of the monitored points and reference points in a subsequent image frame with the initial positions thereof, and calculating a displacement value of each monitored point directly measured by the primary camera before motion compensation and a displacement value of each reference point obtained by the secondary camera which is observed due to a self-motion of the group of cameras; D2, establishing a corresponding relationship between rotation and translation of a dual-camera system and the displacement of each reference point, and calculating the rotation and translation of the dual-camera system itself; D3, according to displacement information of the dual-camera system obtained in D2 and a distance between the primary camera and the monitored point, obtaining a compensation value of an error generated due to the motion of the primary camera, and obtaining a displacement of a bridge structure after the motion compensation by the displacement value of the monitoring point directly measured by the primary camera in step D1 minus the compensation value generated by the motion of the primary camera; and D4, recording time and displacement data to form vibration monitoring data of each point position of the bridge structure..” These limitations simply describe a process of teaching/learning which is partially analogous to “mental process of organizing human activity (i), and the camera and computer are elements (ii) where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which was at issue in Alice Corp and has been identified among nonlimiting examples to be an abstract idea. While the “one or more cameras” are recited, they are insignificant as these are known functions of known devices (cameras) claimed it at a high level of generality. Use of computer vision to track an object is known. The image is not being transformed; there is no integration of a practical application. Therefore, this renders the claim ineligible. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661